OPINION AND ORDER
This appeal is from a Court of Appeals’ order dismissing for reasons of mootness an original action filed in the Court of Appeals against Judge Henry Meigs of the Franklin Circuit Court. The appeal challenges Judge Meigs’ exclusion of the press from the jury voir dire examination in a criminal prosecution for murder.
It is the opinion of this Court that it was error to dismiss the action as moot. An exception to the mootness doctrine is a situation in which the litigation is likely to be repeated. See, Southern Pacific Terminal Co. v. I.C.C., 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911).
Accordingly, the Court of Appeals’ order of dismissal is vacated and this cause is remanded to the Court of Appeals for further proceedings.
All concur.
ENTERED March 9, 1983.
/s/ Robert F. Stephens
Chief Justice